Citation Nr: 0429030	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1948 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).

In February 2003 the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

Pursuant to regulatory authority in effect in June 2003, the 
Board undertook additional development of the evidence 
pertaining to the issue of service connection for residuals 
of a right shoulder injury.  The case was subsequently 
remanded by the Board in December 2003.  The case has now 
been returned to the Board for further appellate 
adjudication.  


FINDING OF FACT

A right shoulder disability is not shown to be related to 
service or any incident thereof.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service and arthritis of the right shoulder may not 
be presumed to be incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (a) (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
rating decision in April 2002, a statement of the case (SOC) 
dated in June 2002, supplemental statements of the case 
(SSOC) dated in September 2002 and June 2004 and a letter 
regarding the VCAA in March 2004, the veteran was provided 
with the applicable law and regulations and given adequate 
notice as to the evidence needed to substantiate his claim 
and the evidence not of record that is necessary.  The March 
2004 letter advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The March 
2004 letter specifically asked the veteran to tell the RO if 
he knew of 
any additional evidence he would like considered.  This 
request of the veteran implicitly included a request that if 
he had any pertinent information, he should submit it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that the veteran was not provided notice of 
the VCAA prior to the initial unfavorable RO decision.  This 
was because the initial RO decision preceded the date of the 
enactment of the VCAA.  However, the Board finds that the 
veteran has not been prejudiced thereby as he has been fully 
informed of the provisions thereof as relevant to his claim 
and afforded the opportunity to identify relevant evidence.  
VA has also taken all appropriate action to develop his 
claim.  The RO thereafter reviewed his case on more than one 
occasion, without imposing any greater hurdle to the grant of 
service connection due to the prior denial of the claim.  
There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decision.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant in the development of his 
claim in accordance with the VCAA.  His service medical 
records have been associated with his file and private and VA 
records have been obtained.  He was afforded a VA examination 
and an opinion was obtained.  Adjudication of the claim may 
proceed, consistent with the VCAA.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The service medical records are negative for any findings, 
treatment or diagnoses of a right shoulder disability or 
injury.  

A March 2002 letter was received from a VA physician in which 
it was stated that the veteran had been evaluated in February 
2002 and received a diagnosis of degenerative joint disease 
of the right shoulder.  

The veteran indicated in a June 2002 statement that he 
received treatment for his right shoulder at Darnall Army 
Community Hospital in 1951 or 1952.  

A reply was received from Darnall Army Community Hospital in 
July 2002 indicating that a thorough search revealed no 
medical records pertaining to the veteran. 
At a February 2003 hearing, the veteran testified that he 
injured his shoulder in 1951 or 1952 when the vehicle he was 
traveling in was hit by another vehicle.  He currently 
complained of numbness and pain in his right arm.

In June 2003 the Board undertook additional development on 
the issue of service connection for residuals of a right 
shoulder injury.  In particular, the Board requested that the 
veteran be afforded a VA orthopedic examination.  
Specifically, the examiner was to render an opinion as to 
whether it is at least as likely as not that a trauma of the 
right shoulder was etiologically related to service or any 
incident thereof.

March 2003 supporting statements received from the veteran's 
wife and daughter indicate that the veteran experiences 
problems with his shoulder, especially while sleeping.

The veteran submitted copies of service medical records which 
showed that he lacerated his left shoulder in a car accident.  

VA outpatient treatment records dated from May 2001 to 
October 2003 were received.  In a February 2002 treatment 
record, the veteran was noted to have degenerative joint 
disease of the right shoulder.

The veteran underwent a VA orthopedic examination in April 
2004.  The examiner indicated that the claims folder had been 
reviewed.  The veteran complained of constant pain in both 
shoulders with associated stiffness but no swelling.  
Examination of the right shoulder revealed crepitus with 
minimal tenderness.  Forward flexion was from 0-180 degrees, 
abduction from 0-160 degrees, external rotation from 0-80 
degrees and internal rotation from 0-80 degrees.  Impingement 
sign was present.  

The impression was mild degenerative joint disease of both 
shoulders with minimal symptomatology.  The examiner felt 
that the veteran had generalized degenerative arthritis 
mostly related with the aging process.  The examiner did not 
see any criteria to sustain a diagnosis of traumatic 
arthritis of the right shoulder due to the lack of evidence 
of a direct injury to the right shoulder any time during 
active service.  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§  1110, 1131 
(West 2002).  Service connection may also be granted where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has the condition.  38 
C.F.R. § 3.303(b).  

If osteoarthritis is manifested to a degree of at least 10 
percent within one year of service discharge, service 
connection may be established on the basis that it is 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, there is medical evidence that the veteran 
currently suffers from mild degenerative joint disease of the 
right shoulder.  However, there is no evidence the veteran 
suffered a traumatic injury to the right shoulder joint other 
than a laceration in service or competent evidence linking 
the current right shoulder disability to his military 
service.  In fact, the VA examiner in April 2004 associated 
the currently diagnosed degenerative joint disease of the 
right shoulder with the process of aging.  The examiner could 
not find any evidence to support a diagnosis of traumatic 
arthritis of the right shoulder, as there was no evidence in 
service of an actual injury to the right shoulder other than 
the laceration.  Furthermore, arthritis of the right shoulder 
was first shown many years after service discharge, long 
after the end of the one-year presumptive period.  The 
examiner's statement was based on a thorough review of the 
claims folder as well as a thorough examination of the 
veteran.  Thus, the Board must conclude that service 
connection for residuals of a right shoulder injury is not 
warranted on either a direct or presumptive basis.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions. Espiritu v. 
Derwinski,
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements alone are insufficient to establish that the 
currently diagnosed degenerative joint disease of the right 
shoulder began in service or was otherwise related to his 
military service.  

The Board concludes that the medical evidence of record is of 
greater probative weight and these records do not show that 
the veteran suffers from a right shoulder disability as a 
result of his service.  Accordingly, the claim for service 
connection for residuals of a right shoulder injury must be 
denied.  


ORDER

Service connection for residuals of a right shoulder injury 
is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



